     Case 6:17-cv-06176-FPG-MWP Document 74 Filed 04/15/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

SILVON S. SIMMONS,

                    Plaintiff,                   ANSWERING AFFIDAVIT

      vs.                                        17-CV-6176-FPG-MWP


JOSEPH M. FERRIGNO, II, SAMUEL
GIANCURSIO, MARK WIATER,
CHRISTOPHER MUSCATO, ROBERT
WETZEL, MICHAEL L. CIMINELLI,
JOHN DOES 1-20, CITY OF ROCHESTER,
SHOTSPOTTER, INC., SST, INC.,
JOHN DOES 21-30 and PAUL C. GREENE,

                      Defendants.
__________________________________________________

STATE OF NEW YORK)
COUNTY OF MONROE)                SS:

              Charles F. Burkwit, being duly sworn, deposes and says:

              1.   I am an attorney at law, duly licensed to practice my profession in the

 State of New York and am the attorney of record for Plaintiff Silvon S. Simmons

 (hereinafter “Plaintiff”), and as such, I am fully familiar with the facts and circumstances

 of this action.

              2.   I give this Affidavit in opposition to Defendants ShotSpotter, Inc., SST,

 Inc. and Paul C. Greene’s motion compelling Plaintiff to respond to the ShotSpotter

 Defendants’ Second Set of Interrogatories.
    Case 6:17-cv-06176-FPG-MWP Document 74 Filed 04/15/21 Page 2 of 5




             3.    The undersigned acknowledges that the Shotspotter Defendants are

owed a response to their Second Set of Interrogatories and the undersigned is currently

working on finishing a response.

             4.    The undersigned wanted to wait to respond to the Shotspotter

Defendants’ Second Set of Interrogatories since depositions are still being taken and it is

not possible to give a complete accurate response until depositions have been concluded.

Although discovery against the Shotspotter Defendants may be substantially complete,

discovery against the City Defendants is nowhere near complete due to their refusal to

provide complete document discovery and due to the ongoing discovery motion practice.

             5.    The Shotspotter Defendants’ Second Set of Interrogatories (Exhibit A –

Sanders Declaration) asks Plaintiff to identify each individual and the actions they took to

falsely create, or participate in the creation of, “additional gun shots on Shotspotter audio

and/or reports” and/or engage in conduct to “fabricate and falsify evidence and secure

false charges against Plaintiff” as alleged in ¶¶307 and 316 of the Amended Complaint.

             6.    As this Court is aware, the Plaintiff has alleged a cause for action for

conspiracy to violate civil rights, malicious prosecution and denial of the right to a fair trial

pursuant to 42 USC §1983 and malicious prosecution against all Defendants (Counts III,

IV & V – Amended Complaint, Doc. 10-1) and therefore the Plaintiff is being asked to

identify each individual and the actions they took to falsely create, or participate in the

creation of additional gun shots on Shotspotter audio and/or reports and to identify their

conduct to fabricate and falsify evidence and secure false charges against Plaintiff.

             7.    The Plaintiff’s response to the Shotspotter Defendants’ Second Set of

Interrogatories will not only require information obtained from the Shotspotter Defendants

                                              2
     Case 6:17-cv-06176-FPG-MWP Document 74 Filed 04/15/21 Page 3 of 5




 but also representatives from Defendant City of Rochester and non-party witnesses and

 therefore, this is why the undersigned wanted additional time before responding to

 Defendants’ Second Set of Interrogatories since discovery is nowhere near complete.

                 8.   Upon considering that a third motion to compel discovery against the

 City Defendants is pending, there is no dispute that the City Defendants have not provided

 complete discovery to Plaintiff and there are many more depositions yet to be conducted

 in this case.

                 9.   In light of the foregoing, the undersigned will finish preparing a

 preliminary response to the Shotspotter Defendants’ Second Set of Interrogatories

 reserving Plaintiff’s right to amend or supplement it once discovery is completed. As the

 undersigned will serve Plaintiff’s preliminary response on the Shotspotter Defendants’

 counsel prior to the May 18, 2021 motion hearing in this matter, this motion should be

 voluntarily withdrawn by the Shotspotter Defendants by that time.



       WHEREFORE, your deponent respectfully requests that this Court deny the

Shotspotter Defendants’ motion to compel Plaintiff to respond to the Second Set of

Interrogatories and grant such other and further relief as the Court deems just and proper.


                                                  s/Charles F. Burkwit, Esq.
                                                  Charles F. Burkwit, Esq.
Sworn to before me this
15th day of April, 2021.


      s/Robert L. Burkwit
      Notary Public




                                              3
Case 6:17-cv-06176-FPG-MWP Document 74 Filed 04/15/21 Page 4 of 5




                                4
Case 6:17-cv-06176-FPG-MWP Document 74 Filed 04/15/21 Page 5 of 5




                                5
